Banke, Judge.
The defendant was indicted for murder and convicted of voluntary manslaughter. On appeal he contends that the evidence was insufficient to support the verdict.
The defendant entered a service station to purchase a pack of cigarettes. As he was leaving, he got into an argument with a station attendant. The station owner picked up a pistol and attempted to stop the argument, but the defendant managed to wrestle the pistol from him. The deceased then struck the defendant with a chair and headed for the doorway. According to the state’s evidence, the defendant shot the deceased as the latter reached the doorway, killing him. Held:
This evidence was sufficient to support a voluntary manslaughter conviction. See generally Code Ann. § *31126-1102. Thus, it was not error to overrule the defendant’s motion for directed verdict of acquittal or his motion for new trial on the general grounds. See generally Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131) (1976).
Submitted November 13, 1978
Decided December 1, 1978.
Oliver & Walters, James M. Walters, for appellant.
Jeff C. Wayne, District Attorney, Thomas M. Cole, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.